         Case 1:14-md-02543-JMF Document 8024 Filed 07/01/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                      14-MD-2543

This Document Relates To:                                                             ORDER
Dukes v. General Motors LLC, 19-CV-11922
-----------------------------------------------------------------------------x
JESSE M. FURMAN, United States District Judge:

         Counsel to New GM advised the Court by email — a copy of which is attached to this

Order — that the parties are seeking to resolve any disagreements with respect to Plaintiff’s

discovery obligations and, to that end, wish to adjourn the conference that was previously

scheduled for this afternoon at 3:00 p.m. See 19-CV-11922, ECF No. 32. That request is

granted. The conference is ADJOURNED to July 15, 2020 at 3:30 p.m. No later than July 13,

2020, the parties shall file a joint letter updating the Court on the status of their efforts and

indicating whether a conference is necessary.

         Finally, counsel are reminded that, in light of the right of public access to judicial

documents, substantive communications with the Court, including requests for relief, must be

filed on ECF.


         SO ORDERED.

Dated: July 1, 2020                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
                 Case 1:14-md-02543-JMF Document 8024 Filed 07/01/20 Page 2 of 3


Furman NYSD Chambers

From:                 Bloomer, Andrew B. <abloomer@kirkland.com>
Sent:                 Tuesday, June 30, 2020 6:58 PM
To:                   Furman NYSD Chambers; Ritter, Kristopher; Bloom, Wendy L.; jshafer@millerlegalllp.com
Cc:                   Nick Gillaspy; jshafer@bannerlegal.com
Subject:              RE: Dukes v. General Motors Conference Participants


Dear Judge Furman:

Thank you for your email.

Mr. Nick Gillaspy of Banner Legal, copied here, contacted us last week at the request of plaintiff Jennifer Dukes’ counsel
of record, Mr. Jeremy Shafer, regarding New GM’s pending motion to dismiss. Messrs. Shafer and Gillaspy sent us
yesterday additional Order No. 25 materials for Ms. Dukes. We have reviewed those materials and informed plaintiff’s
counsel that, notwithstanding the belated production, Ms. Dukes’ responses remain deficient and incomplete under
Order No. 25.

Plaintiff’s counsel has requested that the hearing scheduled for tomorrow, July 1, be deferred for 10 days so that
plaintiff can provide New GM with the missing Order No. 25 materials or, alternatively, confirm that plaintiff has no such
materials in her possession, custody or control. New GM is agreeable to deferring the hearing for 10 days, subject to
this Court’s approval. If plaintiff does not satisfy her Order No. 25 obligations within the 10 day period, New GM intends
to proceed with its pending motion to dismiss and any hearing on same.

I am copying plaintiff’s counsel, Mr. Shafer, using his Banner Legal email address that we have in our records.

Thank you for the Court’s time and consideration.

Respectfully submitted,

Andrew Bloomer

From: Furman NYSD Chambers <Furman_NYSDChambers@nysd.uscourts.gov>
Sent: Tuesday, June 30, 2020 4:36 PM
To: Bloomer, Andrew B. <abloomer@kirkland.com>; Ritter, Kristopher <ritterk@kirkland.com>; Bloom, Wendy L.
<wbloom@kirkland.com>; jshafer@millerlegalllp.com
Subject: Dukes v. General Motors Conference Participants

Counsel,

I hope you are all well.

As provided in yesterday’s Order, the Court will hold a telephone conference to address the pending motion to dismiss
tomorrow at 3:00 p.m. E.T. Please provide the names of counsel who will speak during the teleconference, as well as
the phone numbers from which counsel expects to join the call.

Thank you very much.

Regards,
Chambers of Hon. Jesse M. Furman

                                                             1
                     Case 1:14-md-02543-JMF Document 8024 Filed 07/01/20 Page 3 of 3


The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




                                                                             2
